DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 3, previous 112(b) rejection on claim 4, previous 112(b) rejection on claims 14-19, and previous 112(b) rejection on claim 20 are hereby withdrawn. 
In view of the amendment, previous 112(b) rejection on claims 1-22 (see Paragraph 9 of the last Office Action) is hereby withdrawn.  However, see 112(a) new matter rejection on claims 1-23 in Paragraph 9 below.
In view of the amendment, previous 112(d) rejection on claim 6 and previous 112(d) rejection on claim 10 (see Paragraphs 15-16 of the last Office Action) are hereby withdrawn.  However, see 112(a) new matter rejection on claims 1-23 in Paragraph 10 below.
Upon reconsideration, previous 103 rejection on claims 1 and 10-22 over Sekiguchi et al (JP2012-144580) in view of Sase et al (JP 2015-131767) is hereby withdrawn.  It is the Examiner’s position that one skilled in the art would not have a sufficient motivation to combine Sekiguchi and Sase (without Lorant’353): Sekiguchi teaches that its O/W type oil-film formation emulsion composition can be used in sunscreen cosmetics useful for protecting skin from UV rays and that its composition is suitable for application requiring a water-resistant oil film, such as hair dyes, sunscreen cosmetics, and hair-protecting agents.  It is the Examiner’s position that Sase’s emulsified cosmetic composition does not require a water-resistant oil film (Sase does not teach the use of a UV screening agent in its emulsified cosmetic composition).  Sase also teaches ([0084]) that its emulsified cosmetic composition is applied to the skin excluding hair.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 3 is objected to because of the following informalities:  on line 2, applicant need to change “the residue” to --- a residue ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amended claim 1, following the chemical formula (A), applicant recite that “R, independently of one another, are chosen from alkyl or alkenyl radicals”.  Applicant made such an amendment in response to the previous 112(b) rejection made on claims 1-22 (Paragraph 9 of the last Office Action).  However, there is no support for the R group of formula (A) being an “alkenyl” radical in the originally filed disclosure, and thus applicant’s amendment in claim 1 constitutes a new matter. 
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amended claims 1 and 2, applicant recite “d) X and Y denote, . . . a member selected from the group of a hydrogen atom, -SO3M, -P(O)(OM)2 or –(C2H4O)a-(C3H6O)bZ, in which . . .”.  Applicant’s such amendments were made in response to the previous 112(d) rejection on claim 6 (see Paragraph 15 of the last Office Action) and the previous 112(d) rejection on claim 10 (see Paragraph 16 of the last Office Action).  However, there is no support for the X and Y groups in formulas (I)  and (II) being a hydrogen atom, -SO3M or -P(O)(OM)2 in the originally filed disclosure, and thus applicant’s amendments in claims 1 and 2 constitute a new matter.
If applicant want to keep the amendments made in claims 1 and 2 (as well as the amendment made on pages 2 and 5 of present specification), applicant need to file a continuation-in-part application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant (US 2009/0105353 A1) in view of Sase et al (JP 2015-131767, its JPO English abstract and its machine-assisted English translation).
Lorant teaches (claim 1) a cosmetic or dermatological composition of oil-in-water emulsion type comprising, in a physiologically acceptable medium, at least one gemini surfactant of formula (I) shown below:

    PNG
    media_image1.png
    422
    415
    media_image1.png
    Greyscale
.  Lorant teaches (claim 6) that the surfactant of formula (I) shown above particularly has the following structure:

    PNG
    media_image2.png
    179
    224
    media_image2.png
    Greyscale
.  Such structure is the same as instant structure of formula (II) as shown in instant claim 8 and thus also teaches instant formula (II) of claim 2, from which instant claim 8 depends.  
	Lorant also teaches ([0172], [0174], [0176], [0177] and [0237]) that its composition can contain a cosmetic additive such as an organic UV screen (instant UV-screening agent) and lists particularly preferred examples of the organic UV screen in [0237]-[0255].
	With respect to instant lipophilic polymer comprising monomeric units of formulas (A) and (B), Lorant teaches that its gemini surfactant is used in combination with at least one semi-crystalline polymer, which is solid at ambient temperature and has a melting point of below 70oC (see claim 1).  Although Lorant teaches (claim 16) that the semi-crystalline polymer can be selected from copolymers of (i) C14-24 alkyl (meth)acrylate or C14-24 alkyl (meth)acrylamide with (ii) N-vinylpyrrolidone, hydroxyethyl (meth)acrylate, or mixtures thereof, Lorant does not explicitly teach instant lipophilic polymer having monomeric units of instant formulas (A) and (B) in which at least 60 wt.% of the R group of formula (A) is behenyl radical.  Sase teaches (see JPO English abstract and pg.2 of the Japanese document) an emulsion cosmetic composition comprising: (A) a polymeric emulsifier which is a copolymer containing the following repeating units

    PNG
    media_image3.png
    141
    440
    media_image3.png
    Greyscale

; (B) one or more oily components selected from an ester oil, a silicone oil, an ether oil, a hydrocarbon oil and a higher alcohol, which are liquid at 25oC and have Mw of 120 or more; and (C) water.  As one of specific examples for the polymeric emulsifier, Sase teaches (see [0090]-[0091] of machine-assisted English translation and Table 2 shown on pg.20 of the Japanese document; see also [0018], [0020], [0023]-[0025] and [0034]) Copolymer 10 (of its working example 10) containing the repeating units 5 wt.% of AA (acrylic acid), 55 wt.% of HEA (2-hydroxyethyl acrylate) and 40 wt.% of BEA (behenyl acrylate).  Sase’s Copolymer 10 teaches instant lipophilic polymer having monomeric units of formulas (A) and (B) (with 100 wt.% of instant R being a behenyl radical in the formula (A) and the sum of the total units A and B being 95 wt.%).  Sase also teaches ([0044] of English translation) that its copolymer has Mw range of 3000 or more, preferably.  Such range overlaps with instant range of 2000-9000 of claim 1 (as well as instant range of 5000-9000 of claim 18), thus rendering instant range prima facie obvious  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
  	Sase teaches (JPO English abstract) that its emulsion cosmetic composition having the components (A), (B) and (C) provide high stability, fine particle diameter and a high-performance cosmetic.  (I) As discussed above, Lorant already teaches that its gemini surfactant is to be used in combination with at least one semi-crystalline polymer which can be copolymers of (i) C14-24 alkyl (meth)acrylate or C14-24 alkyl (meth)acrylamide with (ii) N-vinylpyrrolidone, hydroxyethyl (meth)acrylate, or mixtures thereof.  Such copolymer encompasses or is similar to Sase’s Copolymer 10 containing the repeat units of acrylic acid, 2-hydroxyethyl acrylate and behenyl acrylate (behenyl acrylate is a C22 alkyl acrylate).  (II) Furthermore, Lorant’s O/W emulsion cosmetic composition also contains oily components such as hydrocarbon oils or silicone oils (see [0122] and [0130]), which are Sase’s component (B), and water, which is Sase’s component (C).  For the reasons (I) and (II) discussed above, one skilled in the art would have recognized that using Sase’s Copolymer 10 in Lorant’s O/W emulsion cosmetic composition would have yielded the predictable result of not only further enhancing stability (“further enhancing” because Loran also aims to achieve improved stability – see [0006] and [0023]) of Lorant’s O/W emulsion cosmetic composition but also providing fine particle diameter and a high-performance cosmetic, thus resulting in an improved product.  Thus, it would have been obvious to one skilled in the art to use Sase’s Copolymer 10 (either as Lorant’s semi-crystalline polymer or in addition to Lorant’s semi-crystalline polymer (Lorant teaches that “at least one” semi-crystalline polymer can be used in its composition)) in Lorant’s O/W emulsion cosmetic composition with a reasonable expectation of obtaining further enhanced high stability, fine particle diameter and a high performance cosmetic as taught by Sase. 
With respect to instant limitation “the weight ratio of the sum of all the hydroxyethyl acrylate units to the sum of all the acrylate units bearing the R group ranges from 1:30 to 1:1” for the lipophilic polymer comprising monomeric units of formulas (A) and (B), Sase’s Copolymer 10 discussed above contains 55 wt.% of HEA (2-hydroxyethyl acrylate) and 40 wt.% of BEA (behenyl acrylate).  Thus, a weight ratio of the hydroxyethyl acrylate to the behenyl acrylate is 55:40 (which converts to 1.375), and this ratio does not teach instant weight ratio range (i.e., 1/30 – 1/1, which converts to 0.033-1).  However, Sase teaches ([0013] and [0037] of English translation) that the mass ratio of (c)/(b) (the mass ratio of the repeating unit (3)/repeating unit (2)), i.e., the mass ratio of the behenyl acrylate/hydroxyethyl acrylate can range from 0.3 to 4.0, which then gives the range for the mass ratio of hydroxyethyl acrylate/behenyl acrylate to be 1/0.3 – 1/4 (which converts to 0.25-3.33).  This ratio range overlaps with instant range of 1/30 – 1/1 (which converts to 0.033-1) of claim 1 as well as instant range of 1/15 – 1/1 (which converts to 0.067-1) of claim 17, thus rendering instant ranges prima facie obvious. In re Wertheim, supra. 
With respect to instant limitation “0.1% to 10% by weight based upon the weight of the composition” for the amount of the lipophilic polymer comprising monomeric units of formulae (A) and (B)”, Lorant teaches ([0117]) that the amount of its semi-crystalline polymer may preferably range from 1 wt.% to 5 wt.% based on the total weight of the composition.  Thus, it would have been obvious to one skilled in the art to use 1-5 wt.% of Sase’s Copolymer 10 in Lorant’s O/W emulsion cosmetic composition with a reasonable expectation of providing further enhanced high stability, fine particle diameter and a high performance cosmetic (besides, Sase also teaches in [0045] that its polymeric emulsifier is used preferably in the amount of 0.1-5.0 wt.%).  Lorant’s range of 1-5 wt.% teaches instant range 0.1-10 wt.% for the amount of the lipophilic polymer.  As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  Furthermore, with respect to instant claim 20, Lorant’s range of 1-5 wt.% overlaps with instant range of 0.1-3 wt.% of claim 20 for the amount of the lipophilic polymer, thus rendering instant range of claim 20 prima facie obvious. In re Wertheim, supra.
With respect to instant limitation “0.1% to 45% by weight based upon the weight  of the composition” of instant UV-screening agent”, Lorant teaches ([0256]) that its UV screen may be present in an amount of 0.1-25 wt.% relative to the total weight of the composition.  Such amount teaches instant range of 0.1-45 wt.% for the amount of the UV-screening agent, In re Wertheim, supra.  With respect to instant limitation “0.01% to 5% by weight based upon the weight of the composition” of instant gemini surfactant, Lorant teaches (claim 8) that the gemini surfactant is present in the amount of 0.01-5 wt.% relative to the total weight of the composition.  Thus, Lorant’s range teaches instant range for the amount of instant gemini surfactant. 
Therefore, Lorant in view of Sase renders obvious instant claims 1, 2, 6-8, 14-18, 20 and 23.
With respect to instant claims 3 and 4, Lorant’s surfactant of claim 6 (as shown above) contains two of the cocoyl-CO- groups.  Present specification (pg.6, lines 13-14, pg.5, lines 30-33) states that cocoyl group represents a coconut fatty acid residue mainly comprising lauric acid (having 12 carbon atoms) and myristic acid (having 14 carbon atoms).  Thus, Lorant in view of Sase renders obvious instant claims 3 and 4.
With respect to instant claim 5, Lorant teaches (see claim 3) that for its gemini surfactant of formula (I) (as shown above), for each of the X and Y radicals, the sum of a and b has a mean value ranging from 10 to 20.  Thus, Lorant in view of Sase renders obvious instant claim 5.
With respect to instant claim 9, Lorant teaches (see claim 7) that its gemini surfactant is mixed with (a) a glyceryl ester of a C6-C22 fatty acid, (b) a glycerol diester of a C6-C22 fatty acid and of citric acid, and (c) a C10-C30 fatty alcohol.  Thus, Lorant in view of Sase renders obvious instant claim 9.
With respect to instant claim 19, since Sase’s Copolymer 10 comprises instant monomeric units of formulas (A) and (B), and since Sase teaches (as discussed above) instant range for the weight ratio of the hydroxyethyl acrylate unit to the acrylate unit bearing the R group (behenyl group), it is the Examiner’s position that Sase’s Copolymer 10 would inherently have a melting point that falls within or at least overlap with instant range of 60-69oC.  Thus, Lorant in view of Sase renders obvious instant claim 19.
With respect to instant claims 21 and 22, Lorant teaches ([0003], [0027]-[0029]) that its composition is applied to keratin material (in particular, the skin), and it can be used for cleansing, caring for or treating keratin materials.  Lorant furthermore teaches ([0029]) that its composition can also be used as a makeup-removing product for the skin.  Thus, Lorant in view of Sase renders obvious instant claims 21 and 22. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant (US 2009/0105353 A1) in view of Sase et al (JP 2015-131767, its JPO English abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of Sekiguchi et al (JP2012-144580, its DERWENT English abstract and its machine-assisted English translation).
Lorant in view of Sase does not teach instant compound of formula (III) shown in claim 10.  Sekiguchi teaches (see DERWENT English abstract and [0005] of machine-assisted English translation) an O/W type oil-film formation emulsion composition comprising (i) a linear compound of formula (I) (shown on pg.2 of the Japanese document), (ii) oil-soluble substance and (iii) water.  Sekiguchi teaches ([0008] and [0015] of English translation and pg.2 of the Japanese document) that its linear compound of formula (I) is a compound of formula (2) shown below:  

    PNG
    media_image4.png
    430
    323
    media_image4.png
    Greyscale
 
In the formula (2), R1= C1-C23 hydrocarbon, preferably C7-C17 hydrocarbon; R2=H or C1-C3 hydrocarbon; Y= carboxyl, sulfonic acid, sulfuric ester, phosphate ester, or their salts; each of j and k= 0, 1, or 2, where j and k are not 0 simultaneously; Z=-NR'-, -O-, or -S-; X’= C1-C20 hydrocarbyl group containing carboxyl or its salt, -NHR’, -OH or -SH; and R'=H or C1-C10 hydrocarbyl (see DERWENT English abstract; see also [0010] of English translation).  Sekiguchi further teaches (see [0017]-[0018] of English translation) that metals for forming salt can include sodium.  Based on such teaching, it would have been obvious to one skilled in the art to have: Sekiguchi’s R1 to be C11 hydrocarbon, R2 to be H; Y to be a sodium salt of carboxyl group (-COONa); “i’ to be 0; “k” to be 2; Z to be -NR’ where R’= H; X’ to be C5 hydrocarbyl group having a sodium salt of carboxyl group substituting a hydrogen atom attached to the first or the last carbon atom, with a reasonable expectation of success.  Such compound of Sekiguchi teaches instant sodium dilauramidoglutamide lysine of claim 13, which structure is shown below:

    PNG
    media_image5.png
    133
    694
    media_image5.png
    Greyscale

Also, in such compound, instant l would be 10, instant j1 = j2 = 0, instant k1 = k2 =2, and instant Y’ would be -COONa, as recited in instant claims 11 and 12.  Thus, Sekiguchi’s linear compound of formula (2) shown above renders obvious instant compound of formula (III) of claims 10-13 and thus also renders obvious instant compound of formula (I) of claim 1 since instant claim 10 depends from instant claim 1.  Sekiguchi teaches (see DERWENT English abstract) that its O/W type oil-film formation emulsion composition can be used in sunscreen cosmetics useful for protecting skin from UV rays and that the composition forms oil films excellent in water resistance.  (I) Since Lorant also uses UV screens in its O/W emulsion cosmetic composition, (II) since Lorant’s O/W emulsion cosmetic composition already contains oily components (Sekiguchi’s oil-soluble substance) and water, and (III) since Sekiguchi’s compound of formula (2) (discussed above) and Lorant’s compound of formula (I) (discussed above) are similar in that they both contain two fatty amide groups in their structures, one skilled in the art would have recognized that using the compound (such as sodium dilauramidoglutamide lysine) rendered obvious by Sekiguchi in Lorant’s O/W emulsion cosmetic composition would have yielded the predictable result of achieving oil films excellent in water resistance, thus resulting in an improved product.  Thus, it would have been obvious to one skilled in the art to add Sekiguchi’s linear compound discussed above in Lorant’s O/W emulsion cosmetic composition with a reasonable expectation of forming oil film excellent in water resistance.  Therefore, Lorant in view of Sase and further in view of Sekiguchi renders obvious instant claims 10-13.  
Response to Arguments
With respect to instant 103 rejection on claims 1-9 and 14-22 over Lorant in view of Sase (JP’767), applicant first argue that since the problem of stability was already addressed by Lorant, Sase would not have motivated persons of ordinary skill in the art to have modified the oil-in-water emulsions of Lorant.  Along these lines, applicant cite several references to convey that the more complex a cosmetic composition becomes the more difficult it is to avoid negative interactions between the components and also to convey that the modification of the prior art that adds an additional component to a known, successfully marketed formulation amounts to extra work and greater expense for no apparent reason and that it is not the same as combining known prior art elements A and B when each would have been expected to contribute its own known properties to the final product.  Applicant argue that there are two different inquiries in an obviousness determination, the motivation and the reasonable expectation of success and cite KSR Int'l Co. v. Teleflex, Inc., 127 §.Ct. 1727; 82 USPQ2d 1385 (2007), which clarified that the predictable result refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose.” 
The Examiner disagrees. First of all, as discussed above, Sase teaches that its emulsion cosmetic composition having (A) its polymeric emulsifier (such as Copolymer 10 which teaches instant lipophilic polymer), (B) oily components and (C) water provides not only high stability but also fine particle diameter and a high-performance cosmetic.  Thus, instant case is not about modifying the prior art which adds an additional component to a known, successfully marketed formulation amounts to extra work and greater expense for no apparent reason.  Secondly, as already discussed above, (I) Lorant already teaches that its gemini surfactant is to be used in combination with at least one semi-crystalline polymer which can be copolymers of (i) C14-24 alkyl (meth)acrylate or C14-24 alkyl (meth)acrylamide with (ii) N-vinylpyrrolidone, hydroxyethyl (meth)acrylate, or mixtures thereof.  Such copolymer encompasses or is similar to Sase’s Copolymer 10 containing the repeat units of acrylic acid, 2-hydroxyethyl acrylate and behenyl acrylate (a C22 alkyl acrylate).  (II) Furthermore, Lorant’s O/W emulsion cosmetic composition also contains oily components such as hydrocarbon oils or silicone oils (see [0122] and [0130]), which are Sase’s component (B), and water, which is Sase’s component (C).  For these reasons, one skilled in the art would have recognized that using Sase’s Copolymer 10 in Lorant’s O/W emulsion cosmetic composition would not create negative interactions between the components but yield the predictable result of not only further enhancing stability (since Lorant also wants to achieve improved stability) but also providing fine particle diameter and a high-performance cosmetic, thus resulting in an improved product.  Thus, it would have been obvious to one skilled in the art to use Sase’s Copolymer 10 (either as Lorant’s semi-crystalline polymer or in addition to Lorant’s semi-crystalline polymer (Lorant teaches that more than “at least one” semi-crystalline polymer can be used in its composition)) in Lorant’s O/W emulsion cosmetic composition with a reasonable expectation of obtaining further enhanced high stability, fine particle diameter and a high performance cosmetic as taught by Sase.  
Applicant argue that Sase would not motivate one skilled in the art concerned with problems addressed by applicant including increasing SPF along with decreasing the tackiness to add Sase’s copolymer emulsifier to Lorant’s compositions and have a reasonable expectation of achieving results obtainable by instant invention.  Applicant argue that Sase is not concerned with the photoprotection properties of the compositions therein.  However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.")  
Pointing to Comparative Example 2 of present specification which compares the results of compositions B and C (according to present invention) to those of composition D (not within the scope of present invention), Applicant next argue unexpected results of present invention.  However, such comparison is not persuasive in overcoming instant 103 rejection because although the results show that the compositions B and C comprising instant gemini surfactant obtains a better sun protection factor (at the same time having a less tacky and less greasy skin finish) than the composition D comprising a surfactant which is not a gemini surfactant, Lorant already teaches using instant gemini surfactant (as explained above in Paragraph 13).  Applicant also point to Comparative Example 3 and argue that the results show that the composition E comprising instant lipophilic polymer (Polymer 1) makes it possible to obtain an in vitro SPF value much higher than that obtained with the composition F according to the prior art comprising another lipophilic polymer (Interlimer IPA 13-1 NG from Air Products and Chemicals), while at the same time having a less tacky skin finish.  However, such comparison was not found to be persuasive in overcoming instant 103 rejection at least for the following reasons:  First of all, Composition E (present invention) of Comparative Example 3 uses Polymer 1, which is a copolymer of behenyl acrylate and 2-hydroxyethyl acrylate (with weight ratio of the 2-hydroxyethyl acrylate to the behenyl acrylate being 1:7) having Mn of 7300 g/mol and melting point of 65oC.  Such copolymer represents preferred embodiments of dependent claims 14-20.  Thus, the comparison made is not commensurate in scope with the broadest claim.  See MPEP 716.02(d). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Secondly, although applicant argue that Composition E (using instant lipophilic polymer) resulted in much higher SPF value than that of Composition F, such result is not unexpected because Sase already teaches that its emulsion cosmetic composition having the components (A) (its polymeric emulsifier such as Copolymer 10 which teaches instant lipophilic polymer), (B) and (C) provide high stability, fine particle diameter and a high-performance cosmetic.  
With respect to instant 103 rejection on claims 10-13 over Lorant in view of Sase (JP’767) and further in view of Sekiguchi (JP’580), applicant argue that Sekiguchi does not overcome the above discussed deficiencies of Lorant and Sase with respect to rendering unpatentable independent claim 1.  Thus, applicant’s argument is already answered above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 4, 2022